DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crofts (US Pat No 4,620,509).
In regard to claim 1,
Crofts discloses a novel high-low temperature radiator for internal combustion engine engineering machinery (for example, see Col 1, lines 5-11),
wherein the radiator is provided with a water inlet pipe (from port 17b, Fig 1), 
a water inlet chamber (118a, see Fig 1 and the embodiment of Figs 3/3a), 
a radiator core body (118d), 
a water outlet chamber (118b), 
a water separation plate (118c, see Col 1, lines 51-53), and
a water outlet pipe which are sequentially communicated (either of passage 19 or the passage leading to 28b),
the water inlet pipe is communicated with the water inlet chamber, and the water inlet chamber is communicated with the radiator core body (see the flow arrows in Fig 3); 
the radiator core body is divided into two parts (I and II, see Figs 3 and 3a),
a radiator low-temperature core body (“I”, see Col 3, lines 63-68: “the primary cooling circuit, includes, in addition to the engine circuit components, the primary valve 17, outlet header segment I” and Col 4 lines 28-31: “When the engine is operating under moderate load demands and/or moderate ambient temperatures, the coolant flows through the primary cooling circuit is capable of handling all of the engine cooling requirements.”) and a radiator high-temperature core body (“II” see Col 4, lines 35-38: “During high cooling demands (e.g., coolant temperatures of about 200° F. and above at the outlet side of the engine unit 12) there is coolant flow through both segments I and II”), 
according to the temperature drop range of cooling liquid (see, for example, Col 4, lines 35-41);
the water separation plate (118c) is provided in the middle of the water outlet chamber (118b, see especially Fig 3a), 
the water outlet chamber is divided into two parts, a low-temperature water outlet chamber (“I” side of 118b, see Figs 3/3a) and a high-temperature water outlet chamber (“II” side of 118b) by the water separation plate (118c), and
the water outlet pipe is divided into a low-temperature water outlet pipe (19) and a high-temperature water outlet pipe (leading from 118bto 28b, see Fig 3) according to the core body and the water chamber from which the cooling liquid flows (see Figs 3/3a).
Crofts only fails to disclose: wherein the low and high-temperature radiators are arranged according to “the sequence of cooling air entering”.
In other words, Crofts simply shows a cooling circuit in semi-schematic format in Fig 1 and does not indicated which end is the “front” of the system should it be placed in a vehicle.
However, as the radiator body can only be oriented with one face or the other “facing forward” (i.e. resulting in on receiving cooling air first) such an arrangement would have been obvious ("Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success: MPEP 2141 III) to one of ordinary skill in the art at the time the invention was made.
In regard to claim 2, 
Crofts modified supra discloses the radiator of claim 1. 
Crofts does not positively disclose wherein the radiator low-temperature core body (I) is a core body of the radiator core body at an air inlet side, and the radiator high-temperature core body (II) is a core body of the radiator core body at an air outlet side.
However, generally the same as discussed above, as the radiator body can only be oriented with one face or the other “facing forward” (i.e. resulting in on receiving cooling air first and being the air inlet side) such an arrangement would have been obvious ("Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success: MPEP 2141 III) to one of ordinary skill in the art at the time the invention was made.
In regard to claim 3, Crofts modified supra discloses the radiator of claim 1, wherein the low-temperature core body (I) of the radiator is connected with the low-temperature water outlet chamber (118b, see Fig 3a), and the high-temperature core body (II) of the radiator is connected with the high-temperature water outlet chamber (see Fig 3a).
In regard to claim 4, Crofts modified supra discloses the radiator of claim 1, wherein the low-temperature water outlet chamber is connected with the low-temperature water outlet pipe (19), and the high-temperature water outlet chamber is connected with the high-temperature water outlet pipe (leading from 118bto 28b, see Figs 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747